               Case 19-10533                    Doc 14               Filed 05/09/19   Entered 05/09/19 16:47:22     Page 1 of 7 5/09/19 4:32PM


                                                               United States Bankruptcy Court
                                                                       Middle District of Louisiana
            Brandon L. Thymes
 In re      Shatanya J. Thymes                                                                        Case No.    19-10533
                                                                                   Debtor(s)          Chapter     13


                              CHAPTER 13 PLAN AND MOTION FOR FRBP RULE 3012 VALUATION

    Original plan
    Amended plan - Date amended:
    Modified Plan (post-confirmation) - Date modified:
         Reason for Modification

To Creditors:

            Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

            You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If
            you do not have an attorney, you may wish to consult one.

            If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an
            objection to confirmation at least 15 days before the date set for the hearing on confirmation, unless otherwise
            ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no
            objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file a timely proof of
            claim in order to be paid under any plan.

            The following matters may be of particular importance. Debtors must check one box on each line to state whether
            or not the plan includes each of the following items. If an item is checked as "Not Included" or if both boxes are
            checked, the provision will be ineffective if set out later in the plan.

 1.1       Nonstandard provisions, set out in Part 12                                                  Included              Not Included

 1.2       A limit on the amount of a secured claim (cramdown), set out in paragraph 5(E),             Included              Not Included
           which may result in a partial payment or no payment at all to the secured creditor
 1.3       Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest,         Included              Not Included
           set out in paragraph 5(G)

(2) Payment and Term

         The debtor's future earnings are submitted to the supervision and control of the trustee, and the debtor shall pay to
the trustee all disposable income in the amount of $ 2,000.00 monthly for 60 months.


From the debtor's payments to the trustee, the trustee shall distribute funds as provided in this plan:

(3)      Trustee Claims

        The trustee shall receive $ 12,000.00 as an administrative expense entitled to priority under 11 U.S.C. § 507(a)(1)
(ten percent (10%) of payments under the plan).

(4)      Priority Claims

            A. ATTORNEY FEES

    Attorney's Name                                     Total Fees

                                                                              Page 1 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
               Case 19-10533                    Doc 14               Filed 05/09/19   Entered 05/09/19 16:47:22              Page 2 of 7 5/09/19 4:32PM


                                                                            Fees Debtor
                                                                            paid
                                                                            pre-petition
 Rena L. Hester                                              $3,000.00             $1,000.00           $2,000.00            1-2              $1,000.00

            B. TAXES

        The following claims entitled to priority under 11 U.S.C. § 507 shall be paid in full in deferred cash payments
unless the holder of a claim has agreed to a different treatment of its claim, as specified in paragraph 12

                                                                                                             Term                            Monthly
 Name of Creditor                                                                        Amount of Claim   (Months)                       Installment
 Internal Revenue Service                                                                       $38,500.00    3-60                            $663.80

            C. DOMESTIC SUPPORT OBLIGATIONS ("DSO")

              1. Ongoing DSO claims.

                  a.         None. If none, skip to subparagraph (5) “Secured Claims” below.

                  b. Debtor(s) shall pay all post-petition DSO claims directly to the holder(s) of the claim(s), and not through
                     the chapter 13 trustee. INCOME ASSIGNMENT ORDER - SUPPORT ENFORCEMENT

                  c. List the name(s) and address(es) below of the holder(s) of any DSO as defined in 11 U.S.C. §101(14A).
                     Do not disclose names of minor children, who must be identified only as "Minor child #1," "Minor child
                     #2," etc. See 11 U.S.C. §112.

                                               Address, city. state and zip
  Name of DSO claim holder                                                                                              Zip code   Monthly payment
 Shondriel Myles                               22935 Aidan Rd; Plaquemine,LA 70764-0000                                                     $375.00
 Tyshike Gaither                               PO Box 829; Baton Rouge,LA 70821-0000                                                        $375.00

              2. DSO Arrearages

                  a.         None. If none, skip to subparagraph (5) ”Secured Claims” below.

                  b. The trustee shall pay DSO arrearages from the Debtor's plan payments. List the name and address of the
                     holder of every DSO arrearage claim, amount of arrearage claim and monthly payment below. Do not
                     disclose names of minor children, who must be identified only as "Minor child #1," "Minor child #2," etc.
                     See 11 U.S.C. §112.

                                                                                               Arrearage Claim        Term              Monthly
                Name and address of DSO claim holder                                                   Amount       (Months)           Installment
 Name: Shondriel Myles
 Address:                                                                                              $750.00
 22935 Aidan Rd; Plaquemine, LA 70764                                                                            3-60                            $12.93
 Name: Tyshike Gaither
 Address:                                                                                              $750.00
 PO Box 829; Baton Rouge, LA 70821                                                                               3-60                            $12.93


                 c. Pre-petition assignment orders shall remain in effect and the Debtor shall continue to make payments
                    pursuant to the terms of the order.
              3. DSO assigned or owed to a governmental unit under 11 U.S.C. §507(a)(1)(B):

                                                                              Page 2 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 19-10533                    Doc 14               Filed 05/09/19    Entered 05/09/19 16:47:22       Page 3 of 7 5/09/19 4:32PM

                  a.         None. If none, skip to subparagraph (5) “Secured Claims” below.

(5)      Secured Claims

            A. PRINCIPAL RESIDENCE.

                  1. Current Payments.

         Except as otherwise provided in this plan or by court order, and pursuant to 11 U.S.C. §1322(b)(5) and (c), after
the date of the petition and throughout this chapter 13 case, the Debtor shall timely make all usual and regular payments
required by the debt instruments secured by non-voidable liens on real property (i.e., immovable property) that is the
Debtor's principal residence, directly to each of the following lien creditors:

                                                                                                                                      Monthly
 Lien holder                                         Security Interest Address of Property/Collateral                             Installment*
 Freedom Mortgage                                                        625 S. Mandy Ave. Gonzales, LA 70737
 Corporation                                                  211,655.00 Ascension Parish                                              $1,254.94

      RESUME REGULAR MONTHLY MORTGAGE PAYMENTS JUNE 1, 2019
      * Monthly Installment subject to escrow and interest rate changes as provided in note and mortgage.


            2. Cure of Arrearages

       From funds available for distribution, the trustee shall pay arrearages to lienholders identified in paragraph 5(A)(1)
in monthly installments until the allowed arrearage claim of each lienholder has been satisfied. See 11 USC §1322(b)(3),
(5) and (c).

                                                                                                           Remaining
                                                                      Pre- or Post-     Total Amount of      Term
 Lien holder                                                          Petition                Arrearages   (Months)      Monthly Installment
                                                                                                             1-2                     $600.00
 Freedom Mortgage Corporation                                         Pre-Petition            $42,000.00     3-60                          703.45

            B. SURRENDER OF PROPERTY

         Confirmation of this plan shall constitute the Debtor's surrender to the following holders of secured claims, in
satisfaction of their secured claims, all the Debtor's rights under the Bankruptcy Code, this plan, or applicable
non-bankruptcy law to the Debtor's interest in the property securing the claims:

 Lien holder                                             Amount of Secured Claim*
                                                                   Description of Collateral
 -NONE-                                                         $
*Creditors contesting the proposed amount of a secured claim must file an objection by the time prescribed by
applicable local rules. The court will take evidence to determine the value of the secured claim at the hearing on
confirmation, pursuant to Federal Rule of Bankruptcy Procedure 3012. The creditor must file a timely proof of
claim in order to be paid.

       Confirmation of this plan will terminate the stay under 11 USC §§362 and 1301 to allow lienholders to exercise
non-bankruptcy law remedies as to the collateral. No further motion seeking stay relief is required.

            C.          PRE-CONFIRMATION ADEQUATE PROTECTION




                                                                                Page 3 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
               Case 19-10533                    Doc 14               Filed 05/09/19   Entered 05/09/19 16:47:22           Page 4 of 7 5/09/19 4:32PM

         Pursuant to the order of the court, all adequate protection payments to secured creditors required by §1326(a)(1)
shall be made through the Chapter 13 trustee, unless otherwise ordered, in the amount provided in the plan for that
creditor. Adequate protection payments shall be subject to the trustee's fee as set by the designee of the United States
Attorney General and shall be made in the ordinary course of the trustee's business from funds on hand as funds are
available for distribution to creditors who have filed a claim.

 Creditor name, address, and
 last four digits of account                                                                                      Term                    Monthly
 number                                           Security                                         Claim Amount (Months)               Installment
 AmeriCredit/GM Financial
 Attn: Bankruptcy
 PO Box 183853
 Arlington, TX 76096
 xxxxx4769                                        2015 Chevrolet Impala 160000 miles                     $19,950.00      1-2                $200.00

            D. SECURED CLAIMS NOT DETERMINED UNDER 11 U.S.C. §506

        This subsection provides for treatment of allowed claims secured by a purchase money security interest in a
vehicle acquired for the Debtor's personal use, incurred within 910 days before the date of the petition, or other
collateral for debt incurred within one year before the date of the petition. See "hanging paragraph" following 11
U.S.C. §1325(a)(9).

        After confirmation, the trustee will make installment payments to the holder of each listed allowed secured
claim after subtracting the pre-confirmation adequate protection payments from the amount of the claim.

                                                                                                                       Remaining
                                                                                                Claim Discount           Term             Monthly
 Name of Creditor                          Description of Property                             Amount   Rate           (Months)        Installment
 -NONE-                                                                                             $                                            $

                        E. SECURED CLAIMS DETERMINED UNDER 11 U.S.C. §506

                Any secured claims not treated in paragraphs 3(A), (B), (C), (D), (F) or (G) shall be determined
under 11 U.S.C. §506(a), Federal Rule of Bankruptcy Procedure 3007 and 3012. The trustee shall make payments to
the claim holder in an amount not less than the allowed secured claim as of the effective date of the plan. Each
holder of a secured claim shall retain the lien securing the claim until the secured value, as determined by the court,
or the amount of the claim, whichever is less, is paid in full. The holders of the secured claims, the Debtor's
proposed value and treatment of the claims are set forth below:

                                                                                                                      Remaining
                                                                                             Value of Discount          Term              Monthly
 Name of Creditor                          Description of Property                             Claim    Rate          (Months)         Installment
 AmeriCredit/GM Financial                  2015 Chevrolet Impala 160000 miles               $19,950.00     6%           3-60               $393.10


            F. OTHER DIRECT PAYMENTS TO CREDITORS HOLDING SECURED CLAIMS

        After the date of the petition and throughout this chapter 13 case, the Debtor shall timely make all usual and
regular payments required by the debt instruments secured by non-voidable liens directly to each of the following lien
creditors:

                                                                                                                                          Monthly
 Creditor                                               Security Interest Description of Property/Collateral                           Installment
                                                                              Page 4 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
               Case 19-10533                    Doc 14               Filed 05/09/19    Entered 05/09/19 16:47:22         Page 5 of 7 5/09/19 4:32PM

                                                                                                                                           Monthly
 Creditor                                               Security Interest Description of Property/Collateral                            Installment
 -NONE-                                             $                                                                             $
 Reason for Direct Payment:

            G. MOTIONS TO AVOID LIEN

        The Debtor intends to avoid a judicial lien or nonpossessory, nonpurchase-money security interest held by
creditors listed in this section. The Debtor must file a motion to avoid the lien or security interest; confirmation of this
plan alone will not have any effect on the lien or security interest.

 Lienholder                                                    Amount of Claim                           Nature of Lien to be Avoided
 -NONE-                                                                                             $


(6)      Unsecured Claims

            A. CLASS A

        Class A comprises creditors holding allowed unsecured claims, except those allowed unsecured claims treated in
paragraph 4(B). Their claims shall be paid pro rata over the period of the plan as follows:

   Total Amount of Unsecured Claims
                     (as scheduled)*                                  Discount Rate           Term (Months)                Monthly Installment
                                            84,486.79                      1%                     3-60               $                           13.79
*Informational purposes only; to be included in Class A the claims must be allowed.

            B. CLASS B [IF APPLICABLE]

        Class B comprises creditors holding allowed unsecured claims for which a co-Debtor is liable. To maintain
the stay of actions against the co-Debtor pursuant to 11 U.S.C. §1301, the trustee shall pay these creditors one
hundred percent (100%) of their allowed claims plus interest, as follows:

                                                                                                                     Term                  Monthly
 Name of Creditor                                Claim Amount                                   Discount Rate      (Months)             Installment
 -NONE-                                          $                                                                              $

            C. CLASS C [IF APPLICABLE]

        Class C comprises creditors holding allowed unsecured claims treated separately in a manner that does not
discriminate against other unsecured creditors.

 Name of Creditor                                              Claim Amount                              Reason
 -NONE-                                                                                             $

(7)      Liquidation Value

            The liquidation value of the estate is $ 0.00 - TAX LIABILITY .

(8)      Present Value of Payments to Class A Unsecured Creditors

         The present value of the payments to be made to unsecured creditors under the plan using a 1 % annual discount
rate is $ 779.18 .
                                                                                Page 5 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 19-10533                    Doc 14               Filed 05/09/19    Entered 05/09/19 16:47:22   Page 6 of 7 5/09/19 4:32PM


(9)      Executory Contracts and Unexpired Leases

            The debtor hereby [accepts or rejects] the following leases or executory contracts:
 Westcreek Financial
 Rims
 Ends January 2020
 Payments 128.00 per month                                                            Assume

The debtor shall make all post-petition payments on assumed executory contracts and unexpired leases directly to the
creditor beginning with the first payment due after the petition date.

(10) Attorney's Fees for Debtor's Counsel

            Confirmation of the plan shall constitute approval of the fees and expenses, unless the court disallows or reduces
them.

(11) Vesting of Property

       Upon confirmation of this plan, all property of the debtor's estate shall vest in the Debtor subject to any
mortgages, liens, or encumbrances not dealt with in the plan or the order confirming the plan.

(12) Non-Standard Provisions

         Any non-standard provision placed elsewhere in this plan is void.

         A.      All holders and/or servicers of claims secured by liens on real property recognize that this Plan provides
for the curing of default on its claim and maintenance of payments while the case is pending, and shall accept and apply
all payments in accordance with the terms of the loan documents, the bankruptcy code and the terms of this Plan, whether
such payments are immediately applied to the loan or placed into some type of suspense account. Upon completion of the
Plan in full, the pre-petition arrearages shall be deemed contractually cured. Holders and/or servicers of such secured
claims shall notify the trustee, the debtor, and the attorney for the debtor of any changes in the interest rate for an
adjustable rate mortgage and the effective date of the adjustment; and shall notify the trustee, the debtor and attorney for
the debtor of any change in the taxes and insurance that would either increase or reduce the escrow portion of the monthly
mortgage payment; and to otherwise comply with 11 U.S.C § 524(i).


                                                                 CERTIFICATION OF COUNSEL

       I certify that I have explained the terms and conditions of, and obligations under, the foregoing plan to the
Debtor(s).
         Baton Rouge , LA , May 9, 2019 .
                                                    /s/Rena L. Hester
                                                                           Rena L. Hester
                                                                           Counsel for Debtor(s)

 Plan Dated:          May 9, 2019                                          /s/ Brandon L. Thymes
                                                                           Brandon L. Thymes
                                                                           Debtor

                                                                           /s/Shatanya J. Thymes
                                                                           Shatanya J. Thymes
                                                                           Debtor



                                                                              Page 6 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
               Case 19-10533                    Doc 14               Filed 05/09/19   Entered 05/09/19 16:47:22   Page 7 of 7 5/09/19 4:32PM

                                 CERTIFICATION OF COUNSEL OR UNREPRESENTED DEBTOR(S)
                                         REGARDING NON-STANDARD PROVISIONS

        I certify that this plan contains no non-standard provisions other than those set out in paragraph 12 and that any
non-standard provision placed elsewhere in this plan is void.

                                                                           /s/Rena L. Hester
                                                                           Rena L. Hester
                                                                           Counsel for Debtor(s)

 Date:         May 9, 2019                                                 /s/Brandon L. Thymes
                                                                           Brandon L. Thymes
                                                                           Debtor

                                                                           /s/Shatanya J. Thymes
                                                                           Shatanya J. Thymes
                                                                           Debtor




                                                                              Page 7 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
